

Exhibit 10.1

 
SETTLEMENT AGREEMENT AND MUTUAL RELEASE BETWEEN
 
 
DELTA T CORPORATION, BATEMAN ENGINEERING INC.,
 
 
BATEMAN-LITWIN N.V.
 
 
AND
 
 
NEDAK ETHANOL, LLC
 
This Settlement Agreement and Mutual Release (“Agreement”) is entered into as of
March 15, 2010 between Delta-T Corporation (“Delta-T”), its parent, and any
subsidiary and affiliated companies including but not limited to Bateman
Engineering Inc. and Bateman-Litwin N.V. (collectively “Bateman”), and NEDAK
Ethanol LLC, its parent, and any subsidiary and affiliated companies (“NEDAK”)
(hereinafter collectively referred to as “the Parties”).
 
WHEREAS, Delta-T and NEDAK entered into an Engineering, Procurement, and
Construction Services Fixed Price Contract on or about August 9, 2006 as amended
by Amendment No. 1 dated November 13, 2006, Amendment No, 2, Amendment No.3,
executed September 2009, and the Letter of Commitment and Intent dated January
16, 2008 (collectively “EPC Contract”) for the design and construction of a 44
million gallon per year fuel ethanol plant located at Atkinson, Nebraska (the
“Project”); and
 
WHEREAS, the Parties have been in ongoing negotiations regarding final
completion of the Project, and NEDAK claims additional operating costs it
incurred due to the delay in completion of the Project; and
 
WHEREAS, it is the intention of the Parties to settle and dispose of, fully and
completely, any and all claims, demands and causes of action heretofore or
hereafter arising, by and between the Parties, relating directly or indirectly
to the EPC Contract or the Project;
 
NOW THEREFORE, IN CONSIDERATION of the mutual covenants in settlement of this
matter, and in consideration of the premises set forth above, and for other good
and valuable consideration, the receipt of which is hereby acknowledged, the
Parties have agreed to the following:
 
1.            Letter of Credit Draw. Delta-T acknowledges that it has been fully
paid for all amounts due it under the EPC Contract. In order to completely and
finally close out the EPC Contract, the Project and the NEDAK claims in part as
set forth above, within three (3) business days of the execution of this
Agreement, Delta-T and Bateman authorize NEDAK to draw three million US dollars
($3,000.000.00) from the current irrevocable standby Letter of Credit S1-1067
New York (“The LOC”) issued by Bank Hapoalim and by JPMorgan Chase Bank, N.A.
(collectively “LOC Banks”). Provided that NEDAK successfully draws upon The LOC,
and receives the $3,000,000.00, NEDAK shall release Delta-T and Bateman from any
and all warranties, guarantees, third party vendor payments or claims, state and
federal governmental and regulatory agency claims including but not limited to
the Nebraska Department of Environmental Quality, additional letter of credit
amounts, and parental guarantees related directly or indirectly to the EPC
Contract or the Project as more fully set forth below.
 
2.            Stipulation. Delta-T and Bateman stipulate and agree that the
conditions necessary for NEDAK to draw on The LOC have been satisfied.
 

 
 

--------------------------------------------------------------------------------

 

3.           Delta-T and Bateman Indemnification. Delta-T and Bateman, and each
of them, hereby agree to, and shall hold harmless, defend and indemnify NEDAK,
its officers, directors, agents and assignees from any and all claims and causes
of action which may arise directly or indirectly from any claims by either of
the LOC Banks that NEDAK improperly or wrongfully in any way drew upon The LOC,
as in part contemplated by this Agreement.
 
4.           NEDAK’s Release, and Indemnity of Bateman. Subject to NEDAK’s
actual receipt of $3,000,000.00 as referenced in paragraph 2 herein, NEDAK, its
officers, directors, employees, agents, representatives, successors, divisions,
affiliates, subsidiaries, and assigns, do hereby release and forever discharge
Delta-T and Bateman, its officers, directors, employees, agents,
representatives, successors, divisions, affiliates, subsidiaries, and assigns
from all debts, claims, demands, damages, guarantees, warranties, letters of
credit, actions and causes of action whatsoever relating directly or indirectly
to the EPC Contract or the Project, which it may have or may hereafter have,
arising out of or resulting in any manner from losses and damages (known or
unknown, foreseen or unforeseen, developed or undeveloped), including, but not
limited to, all claims, demands, judgments, rights of action, sums of money,
debts, third party vendor payments or claims, state and federal governmental and
regulatory agency claims including but not limited to the Nebraska Department of
Environmental Quality, and controversies, sustained by it arising directly or
indirectly out of the EPC Contract or the Project, and Nedak shall indemnify and
hold Bateman, its officers, directors, employees; agents, representatives,
successors, and assigns, harmless from and against any and all suits, claims,
liability, losses, liens, attorney’s fees, costs, penalties and damages of any
kind or nature which may be asserted by the Nebraska Department of Environmental
Quality (or any other governmental regulatory agency) associated with the
Project for NEDAK located at Atkinson, Nebraska.
 
5.           Delta-T and Bateman’s Release of NEDAK. Delta-T and Bateman, its
officers, directors, employees, agents, representatives, successors, divisions,
affiliates, subsidiaries, and assigns, do hereby release and forever discharge
NEDAK, its officers, directors, employees, agents, representatives, successors,
divisions, affiliates, subsidiaries, and assigns from all debts, claims,
demands, damages, guarantees, warranties, letters of credit, actions and causes
of action whatsoever relating directly or indirectly to the EPC Contract or the
Project, which it may have or may hereafter have, arising out of or resulting in
any manner from losses and damages (known or unknown, foreseen or unforeseen,
developed or undeveloped), including, but not limited to, all claims, demands,
judgments, rights of action, sums of money, debts, and controversies, sustained
by it arising directly or indirectly out of the EPC Contract or the Project.
 
6.           Compromise and Settlement. This Agreement evidences a compromise
settlement of disputed claims, including operating costs incurred by NEDAK due
to the delay in completion of the Project, entered into to avoid litigation. It
is expressly understood and agreed by all parties hereto that neither the making
of this Agreement, nor any other action taken by any party pursuant to this
Agreement shall be construed as an admission by any party of any responsibility
or liability to any other party, all persons having expressly denied all alleged
liability to all parties.
 
7.            Scope of Release. The Parties hereto agree that, subject to
NEDAK’s actual receipt of $3,000,000.00, this Agreement constitutes a complete
release of all claims of the Parties and no claims are being reserved as against
any other person, firm or corporation and further this Agreement constitutes a
complete release of all claims the Parties have or may have against each
 

 
 

--------------------------------------------------------------------------------

 

other relating directly or indirectly to the EPC Contract or the Project and is
not an admission of liability or wrongdoing on the part of any party.
 
8.            Confidentiality. This Agreement and the settlement terms embodied
herein are confidential and are intended to remain confidential following
execution. Each party hereto represents and covenants that it will not disclose
the terms of this Agreement to any third party, except as necessary to inform
accountants and bankers of the parties’ financial condition, and make
disclosures required by the Federal Securities and Exchange Commission, or
pursuant to subpoena or other court order.
 
9.            Binding on Successors. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective representatives,
successors, and assigns.
 
10.          Entire Agreement. This Agreement contains the entire agreement and
understanding among and between the Parties with respect to the subject matter
hereof and supersedes and replaces all prior understandings and agreements both
written and oral.
 
11.         Modifications. This Agreement may not be modified, amended,
supplemented or canceled except by a written agreement signed by all of the
Parties or their respective successors and/or assigns.
 
12.           Counterparts. This Agreement may be executed in separate
counterparts, either and each such duly executed counterpart shall be of the
same validity, force and effect as the original hereof.  Facsimile signatures on
this document shall be deemed to be original signatures for the purpose of
creating a binding agreement.
 
 
IN WITNESS WHEREOF, the Parties have executed and delivered or caused their duly
authorized representatives to execute and deliver this Settlement Agreement and
Mutual Release.
 
 DELTA-T CORPORATION
 
     NEDAK ETHANOL, LLC  
/s/ Thomas R. McDaniel 
   
/s/ Jerome Fagerland   
 
Printed
Name:    Thomas R. McDaniel 
   
Printed
Name:    Jerome Fagerland   
 
Title:      President and General Manager     
   
Title:      President and General Manager   
  Date:      March 16, 2010     Date:      March 16, 2010  

 
 
BATEMAN ENGINEERING, INC.
 
     BATEMAN-LITWIN, N.V.  
/s/ Eyal Hahn      
   
/s/ Eyal Hahn                                                                
 
Printed
Name:    Eyal Hahn 
   
Printed
Name:    Eyal Hahn 
 
Title:      Director 
   
Title:      Chairman & CEO
  Date:      March 19, 2010     Date:      March 19, 2010  

 